Citation Nr: 0946956	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  94-33 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for claustrophobia.

(The issue of entitlement to an increased rating for 
lumbosacral strain, currently evaluated as 20 percent 
disabling is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to October 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which, inter alia, denied the 
Veteran's March 2002 claim for entitlement to service 
connection for claustrophobia.

In October 2003, the Veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge 
regarding his claim for entitlement to service connection for 
claustrophobia; a copy of the hearing transcript is 
associated with the record.

In June 2004, the Board remanded the Veteran's claim for 
entitlement to service connection for claustrophobia for 
further development.  In March 2006, the Board denied the 
Veteran's claim for entitlement to service connection for 
claustrophobia.  In April 2006, the Veteran filed a motion 
for reconsideration; however, in October 2006 he filed a 
motion to dismiss his motion for reconsideration, and, in 
November 2006, the Board deemed the motion for 
reconsideration withdrawn.  The Veteran appealed the decision 
of the Board to the Court, and, in November 2008, the Court 
vacated the Board's March 2006 decision, and remanded the 
Veteran's claim for entitlement to service connection for 
claustrophobia to the Board for further consideration.






FINDING OF FACT

The Veteran's claimed claustrophobia was not manifested 
during his military service, and is not shown to be related 
to his military service or to any incident therein.


CONCLUSION OF LAW

The Veteran's claimed claustrophobia was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Letters dated April 2002, October 2004, and October 2005, 
provided to the Veteran before the June 2002 rating decision 
and the December 2005 supplemental statement of the case, 
respectively, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, since they informed the 
Veteran of what evidence was needed to establish his service 
connection claim, what VA would do and had done, and what 
evidence he should provide.  The October 2004 and October 
2005 letters also informed the Veteran that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was not provided with such notice.  However, since the 
Veteran's claim for service connection for claustrophobia is 
being denied, neither a disability rating nor an effective 
date will be assigned, so there can be no possibility of any 
prejudice to the claimant under the holding in Dingess, 
supra.

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records, service personnel records, VA treatment records, and 
available private treatment records have been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2009).  The Veteran was provided with a VA 
examination of his mental state in July 2005.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; incurrence or aggravation of a disease or injury 
in service, established by lay or medical evidence; and a 
nexus between the in-service injury or disease and the 
current disability, established by medical evidence.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

The Veteran contends in his March 2002 claim that he 
developed severe claustrophobia as a result of his time in 
service.  In a May 2002 statement, the Veteran asserted that 
he was told that he had claustrophobia in 1999 or 2000 while 
he was taking a stress test.  He stated that his 
claustrophobia began during service when he "was lock[ed] in 
[a] broom closet with chemical[s] and no clean air to 
breathe."  The Veteran stated that, as a result, he "can't 
stand to be around crowds of people, or sit in the back of a 
bus or van without [experiencing] breathing problems."  In 
his July 2002 notice of disagreement, the Veteran asserted 
that there would be no evidence of "claustrophobia [in his 
service treatment records] because they would not want 
anybody to know how they treated me in the service like a 
dog."  In an October 2004 statement, the Veteran asserted 
that "from the time I got out [of] service, I have talk[ed] 
to the VA doctor[s] about my...claustrophobia[,] and they would 
laugh and [say] we can't help you."

In August 2002, the Veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO.  The Veteran 
asserted that, in March 1978, he became intoxicated and 
"accidentally hit a sergeant and knocked his glasses off...and 
since I was already drunk they took me [and] locked me up in 
a broom closet.  I didn't know I was in there until I woke up 
because I was, you know, drunk.  And I couldn't breathe, and 
they...took me out of the...fresh air too quick, and I fainted.  
But when I came to, I couldn't remember it until I took...the 
stress test.  And all of a sudden, I was up there inside the 
machine closed in, and I remembered the whole story.  And now 
I got a letter...from a friend that shows how...stress[ed]...I get 
[when I am] locked up in a closed area."  The Veteran noted 
that he had been given an Article 15 for his conduct.  When 
asked if he was ever diagnosed with claustrophobia in 
service, the Veteran responded that because he had been 
intoxicated when the incident occurred, his "mind just 
blanked it out" while he was in service.  He also stated 
that "when I talked to this psychiatrist, psychologist...he 
said what it was I probably...blanked it out in my mind.  Then 
when I got into another...recurring situation, all that memory 
came back.  I don't know if it was true, but he said if it 
happened like that...."

In October 2003, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  The 
Veteran stated that, while in service, "a group of us...were 
partying and the sergeant on duty that night grabbed me and 
slung me around...[after which the Military Police (MPs) were 
called,] and they locked me up in a broom closet with all the 
chemicals and, you know, stuff in there.  I was drunk so when 
I first went in the room I was really unconscious.  When I 
woke up, I couldn't breathe and they took me out in the air 
and I had a hard time even remembering it."  The Veteran 
stated that he was not taken to a doctor when he displayed 
signs of being unable to breathe, but ascribed that to the 
MPs' desire to cover up their decision to lock him in a 
closet.  The Veteran stated that, following service, a doctor 
diagnosed him with claustrophobia.  He also asserted that he 
was given an open magnetic resonance imaging (MRI) because 
"they said that [it] probably would kill me if I tried to go 
through [a closed] MRI test."  He also stated that, during 
his computed tomography (CT) scan, "I couldn't go through 
that test without somebody talking to me, giving me comfort 
that...I'm not alone."  The Veteran asserted that he first 
realized that he was claustrophobic when he was locked in the 
closet in service.  He also noted that he had not reported 
his claustrophobia on his separation examination because "I 
couldn't even remember what they had done to me until I went 
through that stress test in 1998 and all my memory came 
back....that caused a flood of memories of what happened to 
me."  The Veteran also stated that he is not receiving any 
therapy or taking any medication for his claimed 
claustrophobia.

The Veteran's service treatment records, including his August 
1976 enlistment examination and his September 1978 separation 
examination, show no complaints or diagnosis of 
claustrophobia.  On clinical evaluation at both his 
enlistment and separation examinations, the Veteran was found 
to be psychiatrically normal.  In October 1978, the Veteran 
signed a statement indicating that there had been no change 
in his medical condition since his September 1978 separation 
examination.

In May 1993, a private psychological clinician examined the 
Veteran.  He noted that the Veteran "denied any past or 
current need for counseling/therapy."  The Veteran did not 
report having experienced claustrophobia, and the clinician 
did not diagnose that condition.

In April 2001, a VA physician noted that the "PT [patient] 
says that he cannot get MRI/CT done even with mild sedation 
due to claustrophobia."  The physician did not diagnose the 
Veteran with claustrophobia.

In July 2001, a VA orthopedic examiner noted that "this 
patient states that he has severe claustrophobia, and any 
testing procedure that requires close confinement would not 
be possible....He incidentally relates [his claimed 
claustrophobia] to an episode occurring in the service, when 
he was undergoing disciplinary restraint and locked in a 
broom closet."  The examiner's diagnosis did not include 
claustrophobia.

In August 2001, a VA social worker noted that the "PT 
[patient] says he is too claustrophobic to get [a CT scan] 
done if 'I have to get into one of those machines.'"  
However, the social worker also noted that the Veteran "is 
not sure what a CT is.  He will visit radiology and try to 
talk with a tech[nician] and learn what [a] CT is.  He says 
he might tollerate [sic] getting into a machine if he and the 
operator could maintain communication."

In December 2001, a VA physician ordered an open MRI for the 
Veteran because the Veteran was too large to fit into a 
closed MRI, and claustrophobic.  The VA physician did not 
provide any rationale for his diagnosis of claustrophobia, 
any recommendations for treatment, or any opinion as to its 
etiology. 

In July 2005, the Veteran was provided with a VA mental 
examination for his claimed claustrophobia.  The examiner 
reviewed the claims file.  The Veteran told the examiner that 
he had been locked in a utility closet with chemicals as a 
result of an incident in service in which he was intoxicated.  
The Veteran stated that he had been awakened while lying on 
the floor, and was exposed to "too much air" when he was 
let out of the closet.  The VA examiner diagnosed the Veteran 
with "no psychiatric disorder or condition," and opined 
that "I do not find evidence of claustrophobia in today's 
examination....[In fact,] I do not find evidence of any 
psychiatric disorder....No impairment of thought process or 
communication was noted."

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the private clinician, the VA 
clinicians, and the VA examiner are so qualified, their 
medical opinions constitute competent medical evidence.  
Significantly, at page five of its November 2008 decision, 
the Court held that "the July 2005 VA mental examination was 
adequate, and that the Board did not err in relying on it."

The Court further held that the Veteran was competent to 
state that a doctor had diagnosed him with claustrophobia in 
1998.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. 
Cir. 2007).  Consequently, the Court remanded the case to the 
Board to weigh the credibility and probity of the competent 
evidence of record, and provide a written statement thereof.

The Board notes that, in addition to the Veteran's October 
2003 statement that he had been diagnosed with claustrophobia 
in 1998, the Veteran was also noted to have claustrophobia in 
December 2001.  Unlike the April 2001, July 2001, and August 
2001 reports, in which the VA clinicians specifically noted 
that it was the Veteran, not themselves, providing the 
diagnosis of claustrophobia, the December 2001 VA physician's 
report stated only that the Veteran "is claustrophobic."  
As noted above, the VA physician did not provide any 
rationale for his diagnosis of claustrophobia, any 
recommendations for treatment, or any opinion as to its 
etiology.

The Board finds the Veteran's statement that a doctor had 
diagnosed him with claustrophobia in 1998, and the December 
2001 VA physician's diagnosis of claustrophobia, are of 
lesser probative value when compared with the July 2005 VA 
mental health examiner's opinion.  As an initial matter, the 
Board notes that the Veteran has not provided VA with the 
name of the clinician whom he states diagnosed him with 
claustrophobia in 1998.  Because it is the Veteran's 
responsibility to provide VA with such information, and 
because he chose not to do so despite being provided with 
proper notice and an opportunity to respond, the Veteran 
alone bears the consequences of VA's having no additional 
information regarding the unknown clinician's 1998 diagnosis 
of claustrophobia.  38 C.F.R. 
§ 3.159; Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996) (the 
duty to assist in the development and the adjudication of a 
claim is not a one-way street).

Where, as here, conflicting diagnoses are of record, the 
Board can value one medical opinion over another, as long as 
a rational basis is given.  Winsett v. West, 11 Vet. App. 420 
(1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  The Board finds 
the July 2005 VA mental health examiner's opinion to be of 
greater probative value than the 1998 and December 2001 
diagnoses of claustrophobia, for two reasons.  First, the VA 
examiner's opinion is based on a mental status examination 
and testing-including a determination of the Veteran's 
Global Assessment of Functioning (GAF) score-while the 
evidence does not show that the 1998 or December 2001 
diagnoses of claustrophobia were based on such rigorous 
mental health examinations or testing.  Second, the VA 
examiner's opinion was made after reviewing the Veteran's 
claims file, while there is no evidence indicating that the 
Veteran's 1998 or December 2001 clinicians reviewed the 
Veteran's claims file.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Review of the claims folder is significant since 
opinions provided are based on the correct facts.)

With respect to the Veteran's assertions that he experienced 
claustrophobia in service, and the Veteran's friend C.A.'s 
August 2002 statement that he had "witnessed the 
claustrophobic behavior" of the Veteran, the Board finds 
that their diagnoses of claustrophobia are not competent.  
Jandreau, supra, at 1377 n.4 (explaining that a layperson is 
competent to diagnose a medical condition "where the 
condition is simple, for example a broken leg," but not 
where the condition is complex, "for example, a form of 
cancer").  Neither the Veteran nor his friend C.A. has 
provided any indicia of medical knowledge sufficient to 
competently diagnose claustrophobia.  Significantly, in page 
six of its remand, the Court held that "insofar as the Board 
found that the appellant is incompetent to self-diagnose 
claustrophobia based on the symptoms he experiences, the 
Court agrees."

With respect to the Veteran's representative's November 2009 
contentions that the July 2005 VA mental health examination 
was inadequate because it failed to offer a sufficient 
rationale, and because the VA examiner failed to consider the 
Veteran's statements, the statements of C.A., and the 
Veteran's approval for an open MRI, the Board finds that the 
July 2005 VA examination was adequate.  In order for a VA 
examination to be considered adequate in a case of service 
connection, the VA examiner must either provide an 
etiological opinion, or provide a rationale for why an 
etiological opinion cannot be rendered.  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007); Martinak v. Nicholson, 21 Vet. 
App. 447 (2007).  The VA examiner provided an etiological 
opinion in this case.  Moreover, a VA examiner need not 
discuss individual pieces of evidence with the same precision 
required of the Board.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-408 (1994); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Significantly, the Court rejected these identical arguments 
at page five of its November 2008 remand, and held that the 
July 2005 VA examination was adequate.

The Veteran is not entitled to service connection under the 
presumption of a chronic disease, because he was not 
diagnosed with claustrophobia in service.  38 C.F.R. 
§ 3.303(b).

Additionally, the evidence does not show continuity of 
symptomatology from the date of the Veteran's discharge to 
the present, because the Veteran was not diagnosed with 
claustrophobia in service.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of 
service connection for the Veteran's claustrophobia; it 
follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the Veteran's claim is denied.


ORDER

Service connection for claustrophobia is denied.




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


